Citation Nr: 0946855	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-37 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection a neck disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for bilateral foot 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from September 1962 to 
December 1966 with the United States Navy; and from September 
2001 to May 2002, January 2003 to September 2003, and from 
January 2004 to September 2004 with the United States Coast 
Guard.  The Veteran also had intervals of Reserve service 
between his periods of active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The service connection claim for bilateral foot disorders is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that any currently 
diagnosed neck disorder is etiologically related to any of 
the Veteran's periods of active duty service.

2.  The evidence of record does not show that the Veteran 
currently suffers from a diagnosed low back disorder that is 
related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a neck 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for a grant of service connection for a low 
back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that with respect to the Veteran's service 
connection claims for neck and low back disorders, the VCAA 
duty to notify was satisfied by letter sent to the Veteran in 
September 2005.  The letter addressed all required notice 
elements and was sent prior to the initial unfavorable 
decision issued by the agency of original jurisdiction (AOJ) 
in March 2006.  In a September 2006 letter from VA, the 
Veteran also received notification with regard to the five 
elements of a service- connection claim, i.e., (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Following that notice, subsequent 
adjudication of the claims on appeal was undertaken in a 
Supplemental Statement of the Case (SSOC) issued in October 
2008.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the 
case).  In sum, the record indicates that the Veteran 
received appropriate notice pursuant to the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records (STRs) and 
other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Here, VA obtained the Veteran's STRs and private 
treatment records pertinent to the years after service.

The Veteran's representative maintains that the RO 
inadequately developed this case, noting that no VA 
examination was furnished in conjunction with the service 
connection claims for neck and low back disorders.  Under 38 
U.S.C.A. § 5103A(d)(2), VA must provide a medical examination 
and/or obtain a medical opinion when there is: (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, an examination is not needed because the 
Veteran's STRs are entirely negative for any indication of 
any neck disorder and contain only one remote entry relating 
to the low back; post-service records are entirely negative 
for any currently diagnosed low back disorder.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that reflected 
that he suffered an event, injury, or disease in service that 
may be associated with his symptoms.).  Moreover, there is no 
question that a neck disorder is currently diagnosed, but 
there is no indication in the record of a causal connection 
between this diagnosis and any of the Veteran's periods of 
service or any incident therein.  See Wells v. Principi, 326 
F.3d 1381 (Fed.Cir. 2003) (noting that the Board has no 
obligation to obtain a medical opinion when there is no 
competent evidence that the appellant's disability or 
symptoms are associated with his service).  Accordingly, it 
is not necessary to obtain a medical examination or medical 
opinion in order to decide these claims.  38 C.F.R. § 
3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Factual Background

The Veteran maintains that service connection is warranted 
for claimed disabilities of the neck and low back, indicating 
that these disorders were caused by walking on steel decks 
for years and asserting that these conditions may be 
associated with claimed foot disorders.  Because these issues 
involve similar facts and essentially the same procedural 
history, for the sake of economy the Board will address the 
background relating to these claimed conditions together.

STRs from the Veteran's first period of service from 
September 1962 to December 1966 include an August 1962 
enlistment examination report as well as a September 1966 
examination report, both of which reflect that clinical 
evaluation of the neck and spine was normal.  The STRs are 
otherwise negative for any indication of complaints, 
treatment or diagnoses relating to the neck or spine.  

United States Coast Guard examination reports of May 1985, 
March 1987 and March 1991 reflect that clinical evaluation of 
the neck and spine was normal and that the Veteran denied 
having recurrent back pain.  A re-enlistment examination 
report of July 1994 also reflects that clinical evaluation of 
the neck and spine was normal; a history of low back pain 
with sciatica was noted and it was commented that the Veteran 
was seen by a chiropractor.  The Veteran acknowledged having 
recurrent back pain and further explained that he sustained a 
back injury in 1987, described as pulled muscle strain.  In 
January 2000, the Veteran completed a medical history report 
indicating that he did not have recurrent back pain.  

Records from the Veteran's second period of service include 
September 2001 and May 2002 examination reports indicating 
that clinical evaluation of the neck and spine was normal and 
reflecting that the Veteran denied having recurrent back pain 
or joint pain.  Also on file is an examination report from 
the Veteran's third period of service dated in October 2003 
showing that clinical evaluation of the neck and spine was 
normal and reflecting that the Veteran denied having 
recurrent back pain or joint pain.  The Veteran noted that he 
had a back injury several years ago, but explained that God 
healed him.  STRs for the second and third periods of service 
are negative for any indication of complaints, treatment or 
diagnoses relating to the neck or spine.

Post-service evidence includes treatment reports dated in 
2006 from a Naval Hospital in Florida.  An entry dated in 
March 2006 indicates that the Veteran complained of right 
neck and shoulder pain assessed as myofascial neck strain.  
In April 2006, he was seen due to right neck, shoulder and 
foot pain, assessed as myalgia and deltoid bursitis.  An 
April 2006 podiatry record reflects that the Veteran was 
wearing shoe inserts and complained of pain and stiffness 
from the toes up the side of his body to his neck.  The 
Veteran was instructed to discontinue wearing the inserts if 
he felt a link between wearing them and the development of 
pain.  On evaluation conducted in September 2006, review of 
the musculoskeletal system revealed no arthralgia or 
localized joint pain or tenderness; a notation of back 
symptoms (unspecified) was noted.  No disorder of either the 
neck or cervical/lumbar spine was assessed.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection for certain diseases, including arthritis, 
may be established on a presumptive basis if the disease is 
manifested to the required degree within the first year after 
service.  738 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2009).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 C.F.R. § 3.102 
(West 2002).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

        A.  Neck

In this case, Hickson element (1), evidence of current 
disability is established.  Treatment reports dated in 2006 
from a Naval Hospital in Florida reflect that the Veteran had 
complaints of neck pain which were variously diagnosed as 
myofascial neck strain and myalgia.  

However, having established a currently neck disorder, for 
the reasons set forth below, the Board finds that service 
connection is not warranted as there is no evidence of any 
neck injury or condition during any of the Veteran's periods 
of service and no evidence of a nexus between a currently 
manifested neck disorder and service.

With respect to Hickson element (2), there is no evidence of 
any neck injury or pathology in any of the Veteran's STRs, to 
include his ultimate separation examination report of October 
2003 and the accompanying report of medical history.  The 
STRs are entirely negative for any complaints, clinical 
findings or diagnoses relating to the neck.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
Veteran).  

While a Veteran is generally considered competent to describe 
an injury or incident sustained in service, the credibility 
of the lay account provided by the Veteran, to the extent 
that it involves sustaining a neck injury or disorder in 
service is contradicted by STRs which fail to substantiate 
any claimed neck injury and do not reflect that the Veteran 
had any neck problems during service.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 
(Fed.Cir. 2006).  In this case, the actual STRs are more 
reliable, in the Board's view, than the Veteran's unsupported 
self-interested assertions.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (personal interest may affect the 
credibility of the evidence).

Furthermore, there is no competent medical evidence of a 
nexus and no evidence of continuity of neck symptomatology 
since service.  Neck problems were not shown at any time 
prior to 2006, nor does the file even reflect that the 
Veteran had any symptomatology of the neck until that time.  
In fact, the Veteran himself has not specifically maintained 
that he has experienced chronic neck symptomatology since 
service.  Accordingly, continuity of symptomatology after 
service is not demonstrated.

In addition, significantly, with respect to Hickson element 
(3), medical nexus, no probative and/or competent evidence 
has been presented which establishes that the Veteran's 
claimed neck disorder is etiologically related to service.  A 
requirement for a showing of such a relationship has been 
repeatedly reaffirmed by the Court of Appeals for the Federal 
Circuit, which has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service (or a service 
connected disability) and the disability claimed.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  With respect to 
the contention that a neck disorder is secondary to foot 
problems, service connection is not currently in effect for 
any foot disorder, and as such, service connection claimed on 
such a secondary basis is not a viable theory of entitlement.  
The Veteran has not maintained that the claimed neck disorder 
is secondary or etiologically linked to any currently 
service-connected conditions.  

The Board reiterates that it does not doubt that the Veteran 
currently experiences neck pain.  However, as there is no 
evidence of any neck pathology in service and no evidence of 
a nexus between currently diagnosed neck disorder and any of 
the Veteran's periods of service, the preponderance of the 
evidence is against the claim and service connection for a 
claimed neck disorder must be denied.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	B.  Low Back

In this case, Hickson element (1) is lacking.  Regardless of 
the theory of entitlement raised, the medical evidence on 
file does not contain any current diagnosis of a low back 
disorder.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the service 
connection claim for a low back disorder was received in 
August 2005; there was no evidence of a clinical 
disability/diagnosis of a low back disorder on file at that 
time (resolved or unresolved) nor has such been presented at 
any time subsequently since the claim have been pending.

The only acknowledgement of any back problems was documented 
on a 1994 examination report and at that time, the Veteran 
reported that he had sustained low back muscle strain 1987 
for which he was treated.  Subsequent to 1994, there has been 
no indication of any further low back problems.  

To the extent that the Veteran himself has described having 
current manifestations of low back pain, it is not a disorder 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).   

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a current disability.  Degmetich, 104 F. 3d 
at 1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Thus, because the evidence shows that the Veteran does not 
currently have any diagnosed low back disorder, Hickson 
element (1) therefore has not been met, and the Veteran's 
claim fails on this basis alone.  See Brammer, supra; see 
also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (noting that 
service connection may not be granted unless a current 
disability exists).

The Board reiterates that it does not doubt that the Veteran 
currently experiences low back pain on occasion.  However, as 
there is no evidence of a current disability, the 
preponderance of the evidence is against the claim and 
service connection for claimed disorder of the low back must 
be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a neck disorder is denied.

Service connection for a low back disorder is denied.


REMAND

With respect to the service connection claim for bilateral 
foot disorders, additional development is required.  

The Veteran maintains that his currently claimed foot 
disorder are attributable to having spent thousands of hours 
walking on steel decks while serving in the United States 
Navy and Coast Guard.  A review of the service treatment 
records does not indicate that any foot pathology was 
identified during service or upon any examinations conducted 
between 1962 and 2003.  

Private medical records dated in 2006 indicate that foot 
conditions including: left foot metatarsalgia, mild 
degenerative joint disease of the first metacaropphalangeal 
joint (MPJ), bilateral pes cavus with mild degenerative joint 
disease of the dorsum of the midfoot, and a congenital foot 
deformity described as Talipes Cavus, have all been 
diagnosed.  An October 2006 record contains an opinion from a 
physician to the effect that the Veteran's foot type is such 
that it would lend itself to podiatric pathology given the 
stress and strains of active duty/ship board activity for the 
last 25 years.   

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The 
Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon, 20 Vet. App. 
at 83.  In addition, the Veteran is competent to report 
observable symptoms of a bilateral foot condition, such as 
pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006); Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet).

As it stands, the record contains evidence of currently 
diagnosed bilateral foot conditions and some indication that 
at least one such condition may have pre-existed service and 
been aggravated therein.  An examination is needed to obtain 
an opinion as to whether the Veteran has a current bilateral 
foot disability which was incurred in or aggravated by active 
service.  Inasmuch as one the currently diagnosed foot 
conditions has been described as "congenital, " the Board 
observes that service connection is available for congenital 
diseases, but not defects, that are aggravated in service.  A 
medical opinion is also needed to determine whether the 
Veteran's bilateral foot condition is a disease or defect.  
Quirin v. Shinseki, 22 Vet. App. 390 (2009).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination of the feet.  All indicated 
tests and studies should be conducted.  
The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report.  The following 
matters should be addressed:

a) Assign a diagnosis for each currently 
manifested foot disorder (also 
designating bilateral or unilateral) and 
describe the manifestations of each 
diagnosed disorder;  

b) For each diagnosed foot disorder, 
state whether it is at least as likely as 
not (a 50 percent, or greater, 
likelihood), or, is less than likely, or, 
is unlikely, that the disorder was 
incurred during or first manifested 
during any of the Veteran's periods of 
active service extending from September 
1962 to December 1966, September 2001 to 
May 2002, January 2003 to September 2003 
and from January 2004 to September 2004; 
in this regard the examiner should 
address the more general question of 
whether it is at least as likely as not 
that any currently manifested foot 
disorder is etiologically related to the 
Veteran's period of active service;

c) The examiner is also requested to 
identify whether any of the currently 
diagnosed/manifested foot conditions are 
congenital (defect or disease - please 
specify) or developmental; and the 
related matter of whether any such 
condition clearly and unmistakably 
existed prior to active service (to 
include identifying facts/evidence 
supporting that conclusion); for any such 
identified condition the examiner is 
requested to opine as to whether any such 
condition was clearly and unmistakably 
aggravated (there was an increase in 
underlying disability) in or as a result 
of service.

The examiner must provide a rationale for 
each opinion and is advised that the 
Veteran is generally considered competent 
to report his symptoms and history; and 
such reports must be considered in 
formulating any opinions.

2.  The RO/AMC is requested to then 
review the Veteran's claims file and 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim for bilateral foot 
disorders.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




								[Continued on Next 
Page]
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


